Case 8:19-cv-01173-CEH-AAS Document 23 Filed 05/27/20 Page 1 of 1 PageID 101




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

FRANCIS MYERS,

       Plaintiff,

v.                                                              Case No: 8:19-cv-1173-T-36AAS

WELLS FARGO BANK, N.A.,

      Defendant.
___________________________________/

                                            ORDER

       Before the Court is the parties’ Joint Stipulation of Dismissal with Prejudice (Doc. 22). In

accord with the Joint Stipulation of Dismissal with Prejudice, it is ORDERED AND ADJUDGED

as follows:

       1)      The Joint Stipulation of Dismissal with Prejudice is APPROVED (Doc. 22).

       2)      This cause is dismissed, with prejudice. Each party shall bear its own costs,

attorneys’ fees and expenses.

       3)      The Clerk is directed to close this case.

       DONE AND ORDERED in Tampa, Florida on May 27, 2020.




COPIES FURNISHED TO:
Counsel of Record
